Citation Nr: 0824296	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  06-26 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Evaluation of post-traumatic stress disorder (PTSD), 
rated as 30 percent disabling prior to November 7, 2000.

2.  Evaluation of PTSD, rated as 50 percent disabling from 
November 7, 2000.

3.  Evaluation of PTSD, rated as 70 percent disabling from 
September 10, 2001.

4.  Entitlement to an effective date earlier than September 
10, 2001 for the grant of a total rating based on 
unemployability due to service connected disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from July 1969 to April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the record reveals that service connection for 
dysthymic disorder was denied in September 1984.  In March 
2002, service connection for major depression was granted, 
and a 50 percent evaluation was assigned effective July 24, 
2001.

In an August 2004 rating decision, the RO granted an earlier 
effective date for major depression based on a clear and 
unmistakable error (CUE) in the September 1984 rating 
decision.  Specifically, the RO determined that service 
connection should have been granted in 1984.  It assigned a 
30 percent evaluation effective February 17, 1983, and a 50 
percent evaluation effective July 24, 2001.

In his September 2004 notice of disagreement, the veteran 
disagreed with the evaluation of 30 percent for the period 
from February 17, 1983.  In a February 2005 letter by the 
veteran's representative, received in February 2006, the 
veteran again disagreed with the evaluation assigned to the 
period from February 17, 1983, and argued that he had been 
unemployable since he filed his original VA claim.  The 
Board's review of the record leads to the conclusion that the 
instant issue is best characterized as the evaluation of the 
disability, rather than an earlier effective date for a 
particular evaluation.  In this regard, the Board notes that 
the veteran disagreed with the initial evaluation assigned by 
the August 2004 rating decision.

In a September 2005 rating decision, the RO characterized the 
veteran's psychiatric disorder as PTSD with major depression, 
and assigned a 70 percent evaluation for the disability 
effective September 10, 2001.  At that time, the RO also 
issued a Statement of the Case regarding the evaluation of 
the veteran's psychiatric disability.  This statement of the 
case included only the current diagnostic criteria for the 
evaluation of psychiatric disabilities.  The Board notes that 
effective February 1988, VA revised the criteria for 
evaluating psychiatric disabilities.  The Board also notes 
that effective November 1996, VA again revised the criteria 
for diagnosing and evaluating psychiatric disabilities.  In 
light of two changes to the diagnostic criteria during the 
period at issue, the Board has concluded that the appeal must 
be remanded so that the veteran may be provided notice of all 
applicable evaluative criteria.  

Finally, the Board notes that the veteran also seeks an 
earlier effective date for the grant of a total evaluation 
based on unemployability.  Further development and 
adjudication of the veteran's claims for higher evaluations 
may provide evidence in support of his claim for TDIU.  The 
Board has therefore concluded that it would be inappropriate 
at this juncture to enter a final determination on that 
issue.  See Henderson v. West, 12 Vet.App. 11 (1998), citing 
Harris v. Derwinski, 1 Vet.App. 180 (1991), for the 
proposition that where a decision on one issue would have a 
"significant impact" upon another, and that impact in turn 
could render any review of the decision on the other claim 
meaningless and a waste of appellate resources, the claims 
are inextricably intertwined.

In light of these circumstances, the Board has concluded that 
further development is required.  Accordingly, the case is 
REMANDED for the following action:

The AOJ should issue a Supplemental 
Statement of the Case on the issue of 
evaluation of PTSD with major depression 
which includes all applicable diagnostic 
criteria for psychiatric disabilities 
since the effective date of service 
connection in 1983.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




